department of the treasury internal_revenue_service washington d c date number release date uil tl-n-3937-99 memorandum for rodney j bartlett acting district_counsel cc ser idd ind from deborah a butler assistant chief_counsel field service cc dom fs subject new financial_instrument issue what is the proper characterization of a new financial_instrument legend instrument a company a date x y z facts this memorandum addresses the tax treatment of a new financial_instrument instrument a which company a issued to the public instrument a was pegged to the value of stock of an unrelated company instrument a upon maturity or redemption could be settled either in cash or in the stock of the unrelated company holders of instrument a would receive quarterly interest payments at a rate of x annually discussion we coordinated our response with national_office divisions having subject matter jurisdiction over the issues the following sets forth the discussions that ensued during a telephone conversation between the field_attorney the examining agent and national_office attorneys the national_office attorneys are especially interested in the bifurcation issue inherent in this transaction and believe the field should request field_service_advice on this issue under the bifurcation theory instrument a could be divided into component parts with the y coupon being treated as a separate debt_instrument the authority for bifurcating the instrument is 279_f2d_701 2d cir we also discussed the substance-over-form line of cases the national_office attorneys also noted that a debt equity analysis does not apply here in order to deny the interest_deduction we need not determine that the instrument is equity thus references to equity in the form 886-a are not necessary we also discussed our belief that there may be a dividends received deduction drd issue here we suggested that sec_246 and sec_246 and b might be applicable with respect to sec_246 we mentioned duke energy corp v united_states no 97-cv-40-mu w d n c date insofar as sec_246 there are not enough facts to determine whether this is an issue nevertheless it should be explored examination had not raised the drd issue because company a has held the stock for so many years that the lengthy holding_period could preclude denial of the drd on that basis alone application of the straddle rules was mentioned without an in-depth discussion because the revenue agent’s report on this issue was previously forwarded to company a it was agreed that examination should proceed based upon the following by ________________________ carol p nachman special counsel financial institutions and products branch field service division
